PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,820,926
Issued: November 3, 2020
Application No. 16/588,214
Filed:   September 30, 2019
Attorney Docket No. GRZJNZ00100
:
:
:   ON PETITION
:    
:


This is responsive to the “Petition under 37 CFR 1.183 and Submission of Priority Document Pursuant to 37 CFR 1.55”, filed on December 22, 2020. The petitions are being treated as a petition under 37 CFR 1.55(f), to accept an unintentionally delayed certified copy of a foreign application and a petition under 37 CFR 1.183 to waive or suspend requirements of 37 CFR 1.55(f).  

The petition under 37 CFR 1.183 is DISMISSED.

The petition under 37 CFR 1.55(f) is GRANTED.

Consideration under 37 CFR 1.183

Suspension or waiver of the rules under 37 CFR 1.183 may be granted in an "…extraordinary situation, when justice requires…" and there are no other reasonable alternatives that would provide applicant with requested relief1.  Petitioner seeks to have accepted a delayed submission of a certified copy of foreign application and issuance of certificate of correction such that the foreign priority claim to the prior filed foreign application is reflected on the front page of the patent. Such relief is provided under 37 CFR 1.55(f)(3) and 37 CFR 1.55(g)2. The petition under 37 CFR 1.183 is dismissed as petitioner has not demonstrated that an extraordinary situation exists such that justice requires waiver or suspension of the rules pursuant to 37 CFR 1.183. 

Applicant is informed that the authorized deposit account is charged $420.00 for the fee required under 37 CFR 1.17(f) that is required to accompany the petition under 37 CFR 1.183.

Consideration under 37 CFR 1.55(f)

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The certified copy of the foreign application was made of record on December 22, 2020.  The petition is accompanied by a showing of good and sufficient cause for the delay, and the petition fee set forth in 37 CFR 1.17(g) is charged to the authorized deposit account.  A draft certificate of correction setting forth the requested correction to the foreign priority claim was filed on December 22, 2020. The fee under 37 CFR 1.20(a) required to accompany the request for issuance of certificate of correction is charged to the authorized deposit account. The petition under 37 CFR 1.55(f) is granted accordingly.

The matter is referred to the Certificates of Correction Branch for issuance of the requested certificate of correction.





Questions regarding the decision may be directed to the undersigned at (571) 272-3222. Questions regarding the issuance of the requested certificate of correction must be directed to the Certificates of Correction Branch at (703) 756-1814.


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        















    
        
            
    

    
        1§ 1.183 Suspension of rules.
        In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director's designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f). 
        
        2 § 1.55(g) Claim of foreign priority
        (g) Requirement for filing priority claim, certified copy of foreign application, and translation in any application.
        (1) The claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed within the pendency of the application, unless filed with a petition under paragraph (e) or (f) of this section, or with a petition accompanied by the fee set forth in § 1.17(g) which includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in a design application. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and § 1.323.